DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15-27 are rejected under 35 U.S.C. 103 as obvious over USPAP 2008/0095971 to McGee in view of USPAP 2003/0175478 to Leclercq and further in view of (when necessary) Applicant’s Admitted Prior Art (AAPA), USPN 4,024,310 to Wooler, and/or USPN 4,057,519 to Summers.
Claim 11, McGee discloses a construction board comprising: (i) a polyisocyanurate or polyurethane foam body having first and second planar surfaces;  (ii) a glass fiber mat facer substrate; and (iii) a fire-resistant interfacial layer sandwiched between said facer and said foam body, where the fire-resistant interfacial layer includes expandable graphite dispersed throughout a polymeric binder, where the thickness of the fire-resistant interfacial layer is from about 20 micrometers to about 1.0 mm, and where said fire-resistant interfacial layer includes from about 0.5 to about 50 wt. % expandable graphite relative to the entire weight of the layer (see entire document including [0001], [0020]-[0024] and [0031]). 
McGee does not appear to mention coating the external surface of the glass fiber mat with the claimed coating but Leclercq discloses that it is known in the art to coat the external surface of a glass fiber mat with the claimed coating to improve appearance, paintability, fire reaction, and fire resistance (see entire document including [0003], [0004], [0008]-[0011] and [0038]-[0048]). Therefore, it would have been obvious to one having ordinary skill in the art to coat the external surface of the glass fiber mat to improve appearance, paintability, fire reaction, and/or fire resistance.
Claims 15 and 16, McGee does not appear to mention a specific expandable graphite onset temperature but Leclercq discloses that it is known in the art to utilize material that expands at a temperature above 200°C [0106]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the onset temperature, such as the claimed, based on the desired expandable activation temperature.
Claims 17 and 18, the external coating is devoid of expandable graphite ([0008]-[0011]).
Claims 19 and 22, the external coating has a thickness of at least 0.01 mm (Example 3).
Claims 20 and 23, the external coating includes the claimed mineral filler [0040].
Claims 21 and 24, the external coating includes from about 0.5 to about 50 wt % of mineral filler ([0051]-[0052]).
	Claim 25, the thickness of the fire-resistant interfacial layer is from about 50 micrometers to about 0.5 mm [0024].
Claims 26 and 27, McGee does not appear to mention the specific foam density but Summers discloses that it is conventional in the art to construct flame retardant foam with a density of 1.5 to 4.5 pounds per cubic foot (see entire document including column 2, lines 9-21). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the foam from any suitable density, such as claimed, because it is conventional and/or because it is within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 

Response to Arguments
Applicant's arguments filed 6/28/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789